Name: COMMISSION REGULATION (EC) No 228/96 of 7 February 1996 on the supply of fruit juice and fruit jams intended for the people of Armenia and Azerbaijan
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  beverages and sugar;  foodstuff
 Date Published: nan

 No L 30/ 18 EN Official Journal of the European Communities 8 . 2. 96 COMMISSION REGULATION (EC) No 228196 of 7 February 1996 on the supply of fruit juice and fruit jams intended for the people of Armenia and Azerbaijan of concentrated fruit juice and 1 000 tonnes of fruit jams as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2 (2) thereof and the specific provisions of the present Regulation . Article 2 The supply shall include : (a) delivery of the foodstuffs specified in Annex I, free on board, stowed on board ship. The loading rate of the port proposed must be at least 500 tonnes per day ; (b) the packaging and marking of the product in accor ­ dance with the instructions set out in Annex I ; (c) the holding available of the goods for a period of 15 days from the dates fixed in Annex I for the supply. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 (3) thereof, Whereas, Regulation (EC) No 1975/95 provides that actions for the free supply of agricultural products may relate to foodstuffs available or capable of being obtained on the market by means of payment with products available following intervention measures ; Whereas, to respond to requests from the beneficiary States for fruit juices and fruit jams, it is appropriate to open a tender to determine the most advantageous condi ­ tions for the supply of such products and to provide the payment of the successful tenderer with fruit withdrawn from the market following the withdrawal operations in application of Articles 15 and 15A of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common orga ­ nization of the market in fruit and vegetables (2), as last amended by Commission Regulation (EC) No 1363/95 (3) ; Whereas, it is appropriate to provide for the application of Commission Regulation (EC) No 2009/95 (4), laying down the rules for the application of Regulation (EC) No 1975/95 and in particular Article 2 (2) thereof, subject to the provisions of the present Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities EAGGF-Guarantee Division VI/G.2 (Office 10/05 or 10/08) Rue de la Loi/Wetstraat 130, B-1049 Brussels. The closing date for the lodgement of tenders shall be 1 6 February 1996 at 12 noon (Brussels time). In the case of non-acceptance of offers on 16 February 1996, a second closing date for the lodgement of offers shall be 26 February 1996 at 12 noon (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days. 2 . The offer of the tenderer shall indicate, for each lot, the total quantity of fruit, withdrawn from the market in accordance with Articles 15 and 15A of Regulation (EEC) No 1035/72, which he undertakes : (a) to take over from the producer organizations concerned, in payment of all supply costs to the deli ­ very stage defined in Article 2 ; the take over shall be effected in instalments of 1 000 tonnes, each succee ­ ding instalment not being released until proof of having processed the previous instalment is supplied ; HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply of a maximum of 1 000 tonnes of fruit juice, 1 000 tonnes (') OJ No L 191 , 12. 8 . 1995, p. 2. (2) OJ No L 118 , 20 . 5. 1972, p. 1 . (3) OJ No L 132, 16. 6. 1995, p. 8 . h) OJ No L 196, 19. 8 . 1995, p. 4. 8 . 2. 96 I EN I Official Journal of the European Communities No L 30/19 (b) not to put on the fresh market again . The offer shall be expressed in net weight for each of the products covered by the offer. In addition, the quantities to be deducted in the case where the delivery is to be made in containers supplied to the factory by the trans ­ porter should be indicated . 3 . The tendering security referred to at Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 15 per tonne of product to be supplied. 4. Without prejudice to the provisions of Article 8 ( 1 ) of Regulation (EC) No 2009/95, the supply security fixed at ECU 150 per tonne, shall be constituted for an instal ­ ment of 1 000 tonnes of fresh product. This security will be released after evidence is supplied that all of the products taken over have been processed and that the conditions of Regulation (EC) No 2009/95 have been fulfilled. Article 4 The intervention agencies : (a) shall ensure the successful tenderers a priority access to the products withdrawn from the market with a view to providing the conditions for a proper execu ­ tion of the supply operation . (b) shall verify that the products taken over by the successful tenderer have been withdrawn from the market and transformed in accordance with Regula ­ tion (EEC) No 1035/72, and that for each product the quantities correspond to those of the offers of the successful tenderers communicated by the Commis ­ sion . Article 5 The successful tenderer shall undergo any controls or checks requested by the intervention agencies or the Commission . Article 6 1 . The removal certificate referred to in the third indent of Article 12 (3) of Regulation (EC) No 2009/95 shall be established on the basis of the model in Annex II . 2. The take over certificate shall be established on the basis of the model in Annex III. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1996 . For the Commission Franz FISCHLER Member of the Commission No L 30/20 EN Official Journal of the European Communities 8 . 2. 96 ANNEX I Lot No 1 Product to be supplied : 500 tonnes (net) of apple juice as defined in Article 1 (5) of Council Directive 93/77/EEC ('), and in accordance with the provisions of that Directive, to be delivered to a single port Characteristics and quality of the goods : Brix 12 Delivery date : 20 March 1996 Product to be withdrawn : Apples Lot No 2 Product to be supplied : 500 tonnes (net) of apple juice concentrated to 50 % as defined in Article 1 (6) of Directive 93/77/EEC, and in accordance with the provisions of that Directive, to be delivered to a single port Characteristics and quality of the goods : Brix 24 Delivery date : 20 March 1996 Product to be withdraum : Apples Lot No 3 Product to be supplied : 500 tonnes (net) of orange juice as defined in Article 1 (5) of Directive 93/77/EEC, and in accordance with the provisions of that Directive, to be delivered to a single port Characteristics and quality of the goods : Brix 12 Delivery date : 20 March 1996 Product to be withdrawn : Oranges Lot No 4 Product to be supplied : 500 tonnes (net) of orange juice concentrated to 50 % as defined in Article 1 (6) of Directive 93/77/EEC, and in accordance with the provisions of that Directive, to be delivered to a single port Characteristics and quality of the goods : Brix 24 Delivery date : 20 March 1996 Product to be withdraum : Oranges Lot No 5 Product to be supplied : 500 tonnes net of diverse fruit jams as defined in point 2 of Annex I of Council Directive 79/693/EEC (2), and in accordance with the provisions of that Directive, to be delivered to a single port Characteristics and quality of the goods : Minimum 35 % fruit Brix 65 Delivery date : 20 March 1 996 Product to be withdraum : Apples Lot No 6 Product to be supplied : 500 tonnes net of diverse fruit jams as defined in point 2 of Annex I of Directive 79/693/EEC, and in accordance with the provisions of that Directive, to be delivered to a single port Characteristics and quality of the goods : Minimum 35 % fruit Brix 65 Delivery date : 20 March 1 996 Product to be withdraum : Oranges (') OJ No L 244, 30 . 9 . 1993, p. 23 . 0 OJ No L 205, 13 . 8 . 1979, p. 5 . 8 . 2. 96 I EN Official Journal of the European Communities No L 30/21 Packaging : Lots 1 to 4 : The juice shall be packed in Tetrabrick' type packs of one litre which in turn shall be packed in cartons containing 12 litres . Lots 5 and 6 : The jams shall be packed in metal 'ring pull' cans of 500 grammes net which in turn shall be packed in cartons containing 12 kg (net). Lots 1 to 6 : The cartons shall be packed on Euro-pallets at the rate of 72 cartons per pallet The pallets shall be shrink wrapped and fastened by means of straps, four times vertically, twice in each direction. Marking : The Tetrabrick' packs, the metal cans and the cartons shall bear the following information in the Russian language ; (a) the word 'Regulation' followed by the appropriate number ; (b) the description of the product ; (c) the words 'European Community' ; (d) the net weight ; (e) the month and year of manufacture ; (f) the code or full name of the processing enterprise ; (g) the European flag, as defined in Annexes I and II of OJ No C 114, 29. 4. 1991 . The dimensions of the information to be mentioned, and the European flag, on the 'Tetrabrick' packs and the metal cans are those prescribed in Annex II of OJ No C 114, 29. 4. 1991 for Tetrabrick' packs of 500 grammes and metal cans of 340 to 440 grammes. Stage of supply : fob stowed. No L 30/22 EN Official Journal of the European Communities 8 . 2. 96 ANNEX II Certificate of removal of products withdrawn from the market Intervention agency : Tender Regulation : (EC) No Successful tenderer : Product : Lot No : Producer organization which carried out the withdrawal : Name : Address : Place of takeover : Quantities removed : Effective date of last physical removal : Signature, date and stamp of the intervention agency 8 . 2. 96 EN | Official Journal of the European Communities No L 30/23 ANNEX III Take-over certificate I , the undersigned, (name/first name/position) acting on behalf of certify that the following goods have been, taken over : Product : Packaging : No of cartons : pallets : Total quantity in tonnes (net) : (gross) : Place and date of takeover : Name of boat : Name and address of the monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the transporter